In an action to recover damages for medical malpractice, etc., the defendant Robert Roffman appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Putnam County (Hickman, J.), entered May 24, 1999, as, upon a jury verdict on the issue of damages awarding the plaintiff Joseph J. Neils damages in the sum of $25,000 for past pain and suffering and $315,000 for future pain and suffering, is in favor of the plaintiff Joseph J. Neils and against him.
Ordered that the judgment is modified, on the facts and as an exercise of discretion, by deleting the provision thereof awarding the plaintiff Joseph J. Neils damages for future pain and suffering, and granting a new trial with respect thereto; as so modified, the judgment is affirmed insofar as appealed from, *608with costs payable to the appellant, unless within 30 days after service upon him of a copy of this decision and order, with notice of entry, the plaintiff Joseph J. Neils shall serve and file in the office of the Clerk of the Supreme Court, Putnam County, a written stipulation consenting to reduce the verdict as to damages for future pain and suffering from the sum of $315,000 to the sum of $200,000, and to the entry of an amended judgment accordingly; in the event that the plaintiff Joseph J. Neils so stipulates, then the judgment, as so reduced and amended, is affirmed insofar as appealed from, without costs or disbursements.
The award of damages for future pain and suffering for an injury to the nondominant hand of the plaintiff Joseph J. Neils, leaving him with intermittent pain, slight loss of sensation, and some diminished range of motion, deviates materially from what would be reasonable compensation to the extent indicated herein (see, CPLR 5501 [c]). Santucci, J. P., Sullivan, McGinity and Luciano, JJ., concur.